Citation Nr: 0400259	
Decision Date: 01/06/04    Archive Date: 01/21/04

DOCKET NO.  94-05 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
disability compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from May 1962 to September 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of a United States Court of Appeals for 
Veterans Claims (Court) opinion dated June 4, 2003, which 
vacated a July 2001 Board decision and remanded the case for 
additional development.  The Court in an August 20, 1998, 
order had vacated an August 1996 Board decision.  The case 
arose from an October 1992 decision by the Committee on 
Waivers and Compromises (COWC) at the Cleveland, Ohio, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its June 2003 order the Court vacated a July 2001 Board 
decision and remanded the case for further development.  The 
Court found, in essence, that the decision had failed to 
adequately address enumerated factors in determining whether 
equity and good conscience precluded some or all of the debt.  
It was noted that the veteran's assertions that he had to 
purchase food to supplement his diet because of diabetes and 
that he had to purchase personal hygiene supplies were not 
specifically addressed.  It was also noted that in finding 
the objective of the veteran's disability compensation 
benefit had not been nullified, the Board failed to identify 
any of those purpose(s) or objective(s).  Therefore, further 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The RO should request that the 
veteran provide additional information as 
to his present financial status, to 
include detailed information concerning 
his special dietary and personal hygiene 
expenses.  He should be requested to 
submit documentary proof of his expenses 
and pertinent institutional policy 
publications in support of his claim.

2.  The RO should contact the institution 
in which the veteran presently resides to 
ascertain any anticipated date of his 
release and for information concerning 
policies related to the provision of 
basic necessities.  The institution 
should be requested to provide specific 
information concerning any dietary 
accommodations provided to diabetic 
inmates, the policies regarding medical 
care and any applicable charges, and the 
extent to which inmates are required to 
provide for their own personal hygiene 
supplies. 

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




